1    Cyrus Safa
     Attorney at Law: 282971
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Teresa Samoy
7
                          UNITED STATES DISTRICT COURT
8
                         EASTERN DISTRICT OF CALIFORNIA
9
10
     TERESA SAMOY,                           )   Case No.: 2:18-cv-00538-EFB
11                                           )
                  Plaintiff,                 )   STIPULATION AND PROPOSED
12                                           )   ORDER FOR THE AWARD AND
           vs.                               )   PAYMENT OF ATTORNEY FEES
13                                           )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                            )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,        )   ACT, 28 U.S.C. § 2412(d) AND
                                             )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                 )   1920
                                             )
16                                           )
17
18
           TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE
19
     JUDGE OF THE DISTRICT COURT:
20
           IT IS HEREBY STIPULATED, by and between the parties through their
21
     undersigned counsel, subject to the approval of the Court, that Teresa Samoy be
22
     awarded attorney fees in the amount of three thousand ninety-eight dollars and
23
     sixty-one cents dollars ($3,098.61) under the Equal Access to Justice Act (EAJA),
24
     28 U.S.C. § 2412(d), no costs under 28 U.S.C. § 1920. This amount represents
25
26

                                             -1-
1    compensation for all legal services rendered on behalf of Plaintiff by counsel in
2    connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
3           After the Court issues an order for EAJA fees to Teresa Samoy, the
4    government will consider the matter of Teresa Samoy's assignment of EAJA fees
5    to Cyrus Safa. The retainer agreement containing the assignment is attached as
6    exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
7    honor the assignment will depend on whether the fees are subject to any offset
8    allowed under the United States Department of the Treasury's Offset
9    Program. After the order for EAJA fees is entered, the government will determine
10   whether they are subject to any offset.
11          Fees shall be made payable to Teresa Samoy, but if the Department of the
12   Treasury determines that Teresa Samoy does not owe a federal debt, then the
13   government shall cause the payment of fees, expenses and costs to be made
14   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
15   executed by Teresa Samoy.1 Any payments made shall be delivered to Cyrus Safa.
16          This stipulation constitutes a compromise settlement of Teresa Samoy's
17   request for EAJA attorney fees, and does not constitute an admission of liability on
18   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
19   shall constitute a complete release from, and bar to, any and all claims that Teresa
20   Samoy and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
21   have relating to EAJA attorney fees in connection with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
1          This award is without prejudice to the rights of Cyrus Safa and/or the Law
2    Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
3    42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: December 16, 2019        Respectfully submitted,
5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
6                                         /s/ Cyrus Safa
                                 BY: __________________
7                                   Cyrus Safa
                                    Attorney for plaintiff Teresa Samoy
8
9    DATED:December 16, 2019              McGREGOR W. SCOTT
                                    United States Attorney
10
11
                                           /s/ Ellinor Coder
12
                                    ELLINOR CODER
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
14                                  ANDREW SAUL, Commissioner of Social
                                    Security (Per e-mail authorization)
15
16
17
18                                        ORDER
19         Approved and so ordered.
20   DATED: December 18, 2019
21
22
23
24
25
26

                                             -3-
1                                  PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

3          I am employed in the county of Los Angeles, State of California. I am over
4    the age of 18 and not a party to the within action. My business address is 12631
5    East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
6          On this day of December 17, 2019, I served the foregoing document
7    described as STIPULATION FOR THE AWARD AND PAYMENT OF
8    ATTORNEY FEES AND EXPENSES PURSUANT TO THE EQUAL ACCESS
9    TO JUSTICE ACT, 28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C.
10   § 1920 on the interested parties in this action by placing a true copy thereof
11   enclosed in a sealed envelope addressed as follows:
12   Ms. Teresa Samoy
     1560 W. Harding Way
13   Stockton, CA 95203
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa    ___          /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                            SIGNATURE
21
22
23
24
25
26
1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:18-CV-00538-EFB
2
3          I hereby certify that I electronically filed the foregoing with the Clerk of the

4    Court for this court by using the CM/ECF system on December 17, 2019.
5          I certify that all participants in the case are registered CM/ECF users and
6
     that service will be accomplished by the CM/ECF system, except the plaintiff
7
     served herewith by mail.
8
9                               /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
